Title: Louisa Catherine Johnson to John Quincy Adams, 3 May 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


        
          London May 3d 1797
        
        Your letter of the 21st of April, appears to intimate a doubt of the possibility of our meeting, my last disappointment my beloved friend, has taught me to fear, and I have endeavored to acquire fortitude, in case of the worst— Heaven knows with what delight I should have accompanied you, and how rejoiced I should be to have it in my power to contribute to your happiness but if this cannot be done, without inconvenience to you, my Adams, I should surely consult my own happiness not yours, if I wished it—
        I am happy to hear that your brother means to accompany you, could I envy any one it certainly would be him— We have this day hear’d of the Peace between the French and the Emperor of Germany your brother is fortunate as this it is said has made Paris very gay— Papa has been very ill, but is now recovering—
        Adieu, write to me I entreat you my best friend, endeavor to mitigate the pain, I cannot help feeling, at the idea of your departure, and believe / me unalterably yours
        
          Louisa C. Johnson
        
      